COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00196-CV


MICHAEL D. WILSON                                                   APPELLANT

                                         V.

THE BLUFFS AT PARADISE                                                APPELLEE
CREEK


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-002602-1

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      This is an appeal from a final judgment of possession in a forcible detainer

action.     In eight issues, Appellant Michael D. Wilson, appearing pro se,

challenges the judgment awarding possession, back rent, and attorney’s fees to

Appellee The Bluffs at Paradise Creek. Appellee argues in its brief that this


      1
          See Tex. R. App. P. 47.4.
appeal is moot because Wilson did not supersede enforcement of the trial court’s

June 12, 2014 judgment; a writ of possession was executed on or about

December 4, 2014; and Appellee is now in possession of the property at issue.2

After Appellee’s brief was filed, Wilson filed an “Appellate Notice Of Waiver Of

Reply Brief,” stating that he would not be filing a response to Appellee’s brief.

      A case becomes moot if, at any stage of the proceedings, a controversy

ceases to exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184

(Tex. 2001). The only issue in a forcible detainer case is the right to actual

possession of the property.      See Marshall v. Housing Auth. of City of San

Antonio, 198 S.W.3d 782, 785 (Tex. 2006) (citing former Texas Rule of Civil

Procedure 746, now Texas Rule of Civil Procedure 510.3(e)). If the trial court

renders judgment in favor of the plaintiff, the trial court must render judgment for

the plaintiff for possession of the property, costs, any delinquent rent, and

attorney’s fees if recoverable by law. Tex. R. Civ. P. 510.8(b). When a writ of

possession has been executed following the filing of an appeal and possession is

no longer an issue, the appeal in a forcible detainer case becomes moot unless

the appellant holds and asserts a meritorious claim of right to current, actual

possession of the property or damages or attorney’s fees remain at issue. See

Daftary v. Prestonwood Mkt. Square, Ltd., 399 S.W.3d 708, 711 (Tex. App.—


      2
       This appeal was previously abated for approximately one year due to
Wilson’s notice of bankruptcy. See Tex. R. App. P. 8.2. We reinstated this
appeal on July 1, 2015.

                                          2
Dallas 2013, pet. denied) (citing former Texas Rule of Civil Procedure 752, now

Texas Rule of Civil Procedure 510.8(b)).

      Here, Wilson has not shown that he holds and is asserting a meritorious

claim as to current, actual possession of the premises, nor has he raised any

challenge to the damages or attorney’s fees awarded to Appellee; thus, no actual

controversy between the parties remains.       Because no present controversy

exists between the parties, we dismiss the appeal as moot.3 See Tex. R. App. P.

42.3(a); Marshall, 198 S.W.3d at 790; see also Stillwell v. AH4R I TX, LLC, No.

02-13-00437-CV, 2014 WL 1668475, at *1 (Tex. App.—Fort Worth Apr. 24, 2014,

no pet.) (mem. op.).4

                                                  PER CURIAM

PANEL: WALKER, DAUPHINOT, and SUDDERTH, JJ.

DELIVERED: December 31, 2015



      3
       Because Wilson’s amended motion for emergency relief filed on July 21,
2015, seeks the exact same relief (word for word) as his appellate brief, our
opinion now moots this motion. All motions that Wilson filed while this appeal
was abated are also now moot.
      4
       On December 14, 2015, and again on December 21, 2015, the court
received letters from Wilson requesting that the clerk of this court “forward this
Writ of Sequestration to be served by the Dallas County Precinct 5 Constable”;
no writ of sequestration was attached to either of Wilson’s letters. Because we
have no jurisdiction over a Dallas County constable, we deny Wilson’s requests.
See Tex. Gov’t Code Ann. § 22.201(c) (West Supp. 2015) (listing counties
composing the Second Court of Appeals District); see also Tex. Civ. Prac. &
Rem. Code Ann. § 62.002 (West 2008) (stating that a writ of sequestration is
available only prior to the entry of a final judgment).

                                        3